DETAILED ACTION
This Action is in response to the communication filed on 04/20/2022.
Claims 1-8, 10-11, 15-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8, 10, 15-24) and species (i) inhibitor of miR-485-3p expression and (iv) ALS, in the reply filed on 04/20/2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim
Election was made without traverse in the reply filed on 04/20/2022.
Claims 1, 3-8, 10, 15-24 are examined herein as they read on the elected subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10, 15-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2018139819A1 (of record, machine translation from Google attached).
WO2018139819 teaches a method of treating a brain disease, including Amyotrophic Lateral Sclerosis (ALS) disease (AD) (the elected species), in a subject comprising administering a pharmaceutically effective amount of  a miR-485-3p inhibitor to the subject (e.g., see abstract, etc., of the google translation of the WO document); wherein the inhibitor is an antisense nucleic acid molecule that binds to the sequence of SEQ ID NO: 1 or SEQ ID NO: 2 and inhibits expression of said sequence (e.g., see claims 1-5), wherein the inhibitor is an antisense nucleic acid molecule comprises any of instant SEQ ID NOs: 3-7 (e.g., see claims 1-10, etc.),  wherein the antisense nucleic acid molecule comprises an LNA, PNA, a –CH3 (methyl), a methoxy group, a cholesterol group and/or phosphorothioate modification(s) (e.g., see claim 7, etc.), wherein the inhibitor increases expression level of ELAVL2 or inhibits production of Aβ42 or suppresses expression of APP or inhibits phosphorylation of Tau (e.g., see claims 2, 8 etc.), wherein the inhibitor is formulated in a composition comprising a pharmaceutically acceptable carrier (see claims 3-8, 10), wherein the inhibitor is administered via intranasal or inhalation administration (see claim 10, etc.).  The Wo document teaches that the miR-485-3p nucleic acid inhibitor can comprise one or more modifications, including 2’-O-methyl sugar modifications (e.g., se Example 6, etc.).
Therefore, WO2018139819 anticipates the instant claims.
It is noted that affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131 and 1.132, filed during the prosecution of the prior application do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10, 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,844,380 (of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other., Claims 16-22 are drawn to a method of treating a brain disease in a subject in need thereof comprising administering a miR-485-3p inhibitor to the subject, wherein the brain disease is associated with a decreased expression level of ELAV-like RNA binding protein 2 (ELAVL2), and wherein the miR- 485-3p inhibitor comprises an antisense oligonucleotide that is capable of binding to the nucleic acid sequence set forth in SEQ ID NO: 1 or SEQ ID NO: 2 (see claim 16). It is noted that a brain disease associated with a decreased expression level of ELAV-like RNA binding protein 2 (ELAVL2), encompasses treating Alzheimer’s disease (AD).  Thus, instant claims 16-22 are broader in scope and fully encompass the method of claims 1-16 of the ‘380 patent.  Since a broad genus claim is anticipated by the narrower species it encompasses, instant claims 16-22 are anticipated by the claims of the ‘380 patent.
Furthermore, instant claim 1ss drawn to a method of treating a brain disease in a subject in need thereof comprising administering a miR-485-3p inhibitor to the subject, wherein the brain disease is selected from the group consisting of amyotrophic lateral sclerosis (ALS), autism spectrum disorder, mental retardation, seizure, stroke, Parkinson's disease, spinal cord injury, and combinations thereof, and wherein the miR-485-3p inhibitor comprises a nucleic acid molecule and inhibits expression of miR-485-3p (see claim 1).  Although the claims of the ‘380 patent are drawn to a method of treating Alzheimer’s disease (AD) using a nucleic acid inhibitor that inhibits miR-485-3p expression, it is clear from the disclosure of the issued patent that administering a nucleic acid inhibitor of miR-485-3p expression can be used to treat a number of different neurological disorders including AD, ALS, etc., (e.g., see abstract, etc.).  It is also noted that claims 2-19 of the issued patent cover the various limitations with respect to the inhibitor, including the nucleotide sequence, modifications, administration routes and downstream effects (e.g., increase ALAVL2 expression, etc.).
Therefore, the instant claims are an obvious variation of the claimed invention of the ‘380 patent.
MPEP 804 II B 2(a) states:
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)… The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art. Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim...

The double patent rejection is in view of the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that the preclusion of a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.  It is noted that the instant application is a CONTINUATION (not a DIVISIONAL) of 16/443700.
Therefore, the instant rejection is appropriate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635